DETAILED ACTION
	This action is responsive to the amendment received 21 July 2022. The amendment has been entered. Claims 1-10 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gossner et al. (US 2010/0200916, of record from IDS) in view of Chang et al. (US 8,466,012) and Mitard et al. (US 2014/0008730).
(Re Claim 1) Gossner teaches a fin tunneling field effect transistor (TFET) comprising (see Fig. 13 and supporting text in paras. [0142]-[0144]):
a semiconductor body extending in a first direction on a substrate, wherein the semiconductor body constitutes a channel of the fin TFET (channel region comprising 1310, 1312, 1314, on substrate 1302), para. [0143]); 
a source and a drain disposed at opposite ends of the semiconductor body, wherein the source is doped with a first dopant type and the drain is doped with a second dopant type, and the first dopant type is different from the second dopant type (source/drain regions 1306 and 1316 are oppositely doped, para. [0143]); and 
a gate disposed on at least two sides of the channel, wherein a portion of the source is disposed in contact with a portion of the channel (gate 1320, para. [0144], source 1306 contacts channel at 1310); 
a first source/drain doped with the first dopant type; a second source/drain doped with the second dopant type; and a semiconductor fin portion disposed between the first source/drain and the second source/drain, wherein the first source/drain and the source are disposed between the second source/drain and the drain, or the second source/drain and the drain are disposed between the first source/drain and the source (these limitations are simply drawn to a second transistor positioned next to the first transistor, discussed below).
While Gossner only teaches a single transistor (Fig. 13), one of ordinary skill in the art would recognize that it is common practice and advantageous to form a plurality of transistors, next to one another, in a conventional integration for the purposes of providing additional functionality, for example CMOS integrations to provide inverter circuits, logic integrations, memory integrations, etc. This is considered well-known in the art as evidenced by Mitard et al. wherein two transistors are formed next to one another for CMOS integration, see Fig. 6N.  Also see Chang et al., also teaching a conventional transistor integration wherein two transistors are formed side by side for a CMOS integration, e.g. Fig. 12. A person having ordinary skill in the art would recognize this conventional side-by-side transistor arrangement is well-known and common practice in the art, thus this arrangement is deemed obvious. Forming a second transistor next to Gossner’s first transistor as taught by Mitard et al. and Chang et al. would provide the remaining claimed structure. The additional transistors enable greater functionality, e.g. CMOS, inverters, memory, logic, etc., and one of ordinary sill would recognize Gossner’s transistor may be formed, repeatedly, an/or inversely in the case of NMOS vs. PMOS for CMOS, on a substrate as taught by Mitard et al. and Chang et al. 
(Re Claim 2) wherein the first dopant type is one of an N-type dopant and a P-type dopant, and the second dopant type is the other one of the N-type dopant and the P-type dopant (para. [0143]).
(Re Claim 3) wherein the channel is doped (halo regions 1310/1314 of the channel are doped, para. [0143]). 
(Re Claim 4) wherein the gate is disposed above the channel (gate 1320, paras. [0143]-[0144]).
(Re Claim 5) wherein a gate oxide is disposed between the gate and the channel (gate dielectric, see paras. [0143]-[0144] and [0079]).
(Re Claim 6) wherein a spacer is disposed on at least one side of the gate (spacers 1322, 1324).
(Re Claim 7) wherein a dopant concentration of each of the source and the drain is equal to or greater than 1 x1019 cm-3 (the source/drain regions are highly doped, i.e. p+ and n+ equal to or greater than 1 x1019 cm-3, para. [0143]).
(Re Claim 8) wherein the first dopant type includes one of donor atoms and acceptor atoms, and the second dopant type includes the other one of the donor atoms and the acceptor atoms (para. [0143]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Avci (US 2016/0056278) in view of Chang et al. (US 8,466,012) and Mitard et al. (US 2014/0008730).
(Re Claim 9) Avci teaches a complementary fin tunneling field effect transistor (TFET) comprising: a fin TFET of a first type and a second fin TFET of a second type, the fin TFET of the first type comprising: a first semiconductor body extending in a first direction on a substrate, wherein the first semiconductor body constitutes a first channel of the fin TFET of the first type; a first source and a first drain disposed at opposite ends of the first semiconductor body, wherein the first source is doped with a first dopant type and the first drain is doped with a second dopant type, and the first dopant type is different from the second dopant type; and a first gate disposed on at least two sides of the first channel, wherein a portion of the first source is disposed in contact with a portion of the first channel; the fin TFET of the second type comprising: a second semiconductor body extending in the first direction on the substrate, wherein the second semiconductor body constitutes a second channel of the fin TFET of the second type; a second source and a second drain disposed at opposite ends of the second semiconductor body, wherein the second source is doped with the second dopant type and the second drain is doped with the first dopant type; and a second gate disposed on at least two sides of the second channel, wherein a portion of the second source is disposed in contact with a portion of the second channel wherein the first source and the second drain are disposed between the first drain and the second source, or the first drain and the second source are disposed between the first source and the second drain.
(Re Claim 10) wherein the first type is one of an N-type and a P-type, and the second type is the other one of the N-type and the P-type, and wherein the first dopant type is one of an N-type dopant and a P-type dopant, and the second dopant type is the other one of the N-type dopant and the P-type dopant.
See Figs. 6A-13 and paras. [0036]-[0056], fin TFETs are disclosed having the required doping arrangements for the source/drain regions. Similar features are numbered similarly throughout the figures: substrate ’90; gates ’02, ’04, ’06; active/channel regions, i.e. fins ’20; source region ’08; drain ‘72/’73. Para. [0056]: “As will be appreciated for a typical integrated circuit, both N- and P-channel transistors may be fabricated on a single substrate to form a CMOS integrated circuit.”.
While Avci only teaches a single transistor (Fig. 13), one of ordinary skill in the art would recognize that it is common practice and advantageous to form a plurality of transistors, next to one another, in a conventional integration for the purposes of providing additional functionality, for example CMOS integrations to provide inverter circuits, logic integrations, memory integrations, etc. This is considered well-known in the art as evidenced by Mitard et al. wherein two transistors are formed next to one another for CMOS integration, see Fig. 6N.  Also see Chang et al., also teaching a conventional transistor integration wherein two transistors are formed side by side for a CMOS integration, e.g. Fig. 12. A person having ordinary skill in the art would recognize this conventional side-by-side transistor arrangement is well-known and common practice in the art, thus this arrangement is deemed obvious. Forming a second transistor next to Avci’s first transistor as taught by Mitard et al. and Chang et al. would provide the remaining claimed structure. The additional transistors enable greater functionality, e.g. CMOS, inverters, memory, logic, etc., and one of ordinary sill would recognize Avci’s transistor may be formed, repeatedly, an/or inversely in the case of NMOS vs. PMOS for CMOS, on a substrate as taught by Mitard et al. and Chang et al. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Aleksov (US 2016/0268401, of record from IDS) in view of Chang et al. (US 8,466,012) and Mitard et al. (US 2014/0008730).
(Re Claim 9) Aleksov teaches a complementary fin tunneling field effect transistor (TFET) comprising: a fin TFET of a first type and a second fin TFET of a second type, the fin TFET of the first type comprising: a first semiconductor body extending in a first direction on a substrate, wherein the first semiconductor body constitutes a first channel of the fin TFET of the first type; a first source and a first drain disposed at opposite ends of the first semiconductor body, wherein the first source is doped with a first dopant type and the first drain is doped with a second dopant type, and the first dopant type is different from the second dopant type; and a first gate disposed on at least two sides of the first channel, wherein a portion of the first source is disposed in contact with a portion of the first channel; the fin TFET of the second type comprising: a second semiconductor body extending in the first direction on the substrate, wherein the second semiconductor body constitutes a second channel of the fin TFET of the second type; a second source and a second drain disposed at opposite ends of the second semiconductor body, wherein the second source is doped with the second dopant type and the second drain is doped with the first dopant type; and a second gate disposed on at least two sides of the second channel, wherein a portion of the second source is disposed in contact with a portion of the second channel wherein the first source and the second drain are disposed between the first drain and the second source, or the first drain and the second source are disposed between the first source and the second drain.
(Re Claim 10) wherein the first type is one of an N-type and a P-type, and the second type is the other one of the N-type and the P-type, and wherein the first dopant type is one of an N-type dopant and a P-type dopant, and the second dopant type is the other one of the N-type dopant and the P-type dopant.
	See title, abstract, paras. [0017]-[0018] regarding CMOS (C-TFET logic), see paras. [0026] and [0029] regarding fin TFETs (also noting claims 3, 10, and 18, re FinFets), see Figs. 1A and 1B and paras. [0026]-[0029] regarding details of the p-type fin TFET and n-type fin TFET devices for the disclosed CMOS logic (C-TFET) integration, dopant types and gates are labeled in figures. Source regions are on left side in Figs. 1A-1B and in contact with the channel/active regions (central regions of the devices surrounded by the gate).
While Aleksov only teaches a single transistor (Fig. 13), one of ordinary skill in the art would recognize that it is common practice and advantageous to form a plurality of transistors, next to one another, in a conventional integration for the purposes of providing additional functionality, for example CMOS integrations to provide inverter circuits, logic integrations, memory integrations, etc. This is considered well-known in the art as evidenced by Mitard et al. wherein two transistors are formed next to one another for CMOS integration, see Fig. 6N.  Also see Chang et al., also teaching a conventional transistor integration wherein two transistors are formed side by side for a CMOS integration, e.g. Fig. 12. A person having ordinary skill in the art would recognize this conventional side-by-side transistor arrangement is well-known and common practice in the art, thus this arrangement is deemed obvious. Forming a second transistor next to Aleksov’s first transistor as taught by Mitard et al. and Chang et al. would provide the remaining claimed structure. The additional transistors enable greater functionality, e.g. CMOS, inverters, memory, logic, etc., and one of ordinary sill would recognize Aleksov’s transistor may be formed, repeatedly, an/or inversely in the case of NMOS vs. PMOS for CMOS, on a substrate as taught by Mitard et al. and Chang et al. 

Response to Arguments
Applicant’s arguments have been considered but are moot because they do not address the new grounds of rejection necessitated by amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK T. K. PETERSON/             Primary Examiner, Art Unit 2822